                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 AMBER ANDUZA,                                   §
    Plaintiff,                                   §
                                                 §         Civil Action No. 4:19-cv-435
 v.                                              §         Judge Mazzant
                                                 §
 MARSHALL COREY BAER and MAY                     §
 TRUCKING COMPANY,                               §
     Defendants.                                 §


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants’ Motion for Partial Summary Judgment and Brief

in Support (Dkt. #29). Having considered the motion and relevant pleadings, the Court finds that

the motion should be GRANTED.

                                        BACKGROUND

I.     Factual Summary

       The events giving rise to this lawsuit occurred on or about August 15, 2017, when Plaintiff

Amber Anduza was traveling southbound on Interstate 35 East (I-35 E). Plaintiff alleges that

Defendant Marshall Corey Baer (“Baer”), who was also traveling southbound on I-35 E, attempted

to change lanes into her lane and collided into her vehicle. Plaintiff claims that this collision

caused her to lose control of her vehicle, which resulted in her entering another lane where she

was then rear-ended by a third vehicle. The vehicle that Defendant Baer is alleged to have operated

at the time was apparently owned by Defendant May Trucking Company (“May,” and collectively

with “Baer,” “Defendants”) and used by Defendant Baer with Defendant May’s permission.

       In her Original Petition, Plaintiff asserted three causes of action: (1) negligence against

Defendant Baer; (2) negligent entrustment against Defendant May; and (3) negligence against
Defendant May on a theory of respondeat superior. Defendants seek summary judgment as to only

the negligent entrustment claim against Defendant May.

II.    Procedural History

       On May 13, 2019, Plaintiff filed an Original Petition in the 16th Judicial District Court of

Denton County, Texas (Dkt. #1-2). On June 13, 2019, Defendant May filed a Notice of Removal

to this Court (Dkt. #1).

       On November 26, 2019, Defendants filed a motion for partial summary judgment

(Dkt. #29). Plaintiff has not responded to Defendants’ motion.

                                      LEGAL STANDARD

       The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is proper

under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby Inc.,

477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id. The trial court

“must resolve all reasonable doubts in favor of the party opposing the motion for summary

judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

       The party seeking summary judgment bears the initial burden of informing the court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden



                                                 2
of proof on a claim or defense for which it is moving for summary judgment, it must come forward

with evidence that establishes “beyond peradventure all of the essential elements of the claim or

defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

bears the burden of proof, the movant may discharge the burden by showing that there is an absence

of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning

News, Inc., 209 F.3d 419, 424 (5th Cir. 2000).

       Once the movant has carried its burden, the nonmovant must “respond to the motion for

summary judgment by setting forth particular facts indicating there is a genuine issue for trial.”

Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at 248–49). A nonmovant must present

affirmative evidence to defeat a properly supported motion for summary judgment. Anderson, 477

U.S. at 257. Mere denials of material facts, unsworn allegations, or arguments and assertions in

briefs or legal memoranda will not suffice to carry this burden. Rather, the Court requires

“significant probative evidence” from the nonmovant to dismiss a request for summary judgment.

In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440 (5th Cir. 1982) (quoting Ferguson

v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The Court must consider all of the

evidence but “refrain from making any credibility determinations or weighing the evidence.”

Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007).

                                          ANALYSIS

       Under Texas law, for Plaintiff to prevail on a negligent entrustment cause of action, she

must show the following: (1) Defendant May entrusted the vehicle to Defendant Baer; (2)

Defendant Baer was an unlicensed, incompetent, or reckless driver; (3) Defendant May knew or

should have known, at the time of the entrustment, that Defendant Baer was an unlicensed,

incompetent, or reckless driver; (4) Defendant Baer was negligent on the occasion in question; and



                                                 3
(5) Defendant Baer’s negligence proximately caused Plaintiff’s injuries. See 4Front Engineered

Sols., Inc. v. Rosales, 505 S.W.3d 905, 909 (Tex. 2016); Goodyear Tire & Rubber Co. v. Mayes,

236 S.W.3d 754, 758 (Tex. 2007).

         Defendants claim that Plaintiff has not presented sufficient evidence to establish a

negligent entrustment cause of action. Specifically, Defendants submit that Plaintiff has failed to

establish that (1) Defendant May negligently entrusted its vehicle to Defendant Baer; (2)

Defendant Baer was a reckless driver; and (3) Defendant May knew, or should have known, that

Defendant Baer was a reckless driver.

         After a review of the record, the Court agrees with Defendants that Plaintiff has not

presented any evidence that Defendant May was a reckless driver or that Defendant May knew, or

should have known, the same. Plaintiff did not respond to Defendants’ motion for partial summary

judgment or otherwise oppose the claims and arguments advanced by Defendants, so the Court

presumes that Plaintiff does not controvert the facts set out by Defendants and has no evidence to

offer in opposition to Defendants’ motion. LOCAL RULE CV-7(d). Without more from Plaintiff,

the Court finds that there is no genuine issue of material fact as to one or more elements of her

negligent entrustment claim against Defendant May. 1

                                                CONCLUSION

         For the foregoing reasons, it is hereby ORDERED that Defendants’ Motion for Partial

Summary Judgment and Brief in Support (Dkt. #29) is GRANTED. Plaintiff’s claim of negligent

entrustment against Defendant May is hereby DISMISSED with prejudice.




1
 The Court will emphasize that Plaintiff has had ninety-eight (98) days to respond to Defendants’ motion, or otherwise
provide evidence to controvert the facts and arguments set forth therein, but has failed to do so.

                                                          4
.




    IT IS SO ORDERED.

    SIGNED this 3rd day of March, 2020.




                              ___________________________________
                              AMOS L. MAZZANT
                              UNITED STATES DISTRICT JUDGE




                                      5
